Citation Nr: 0512675	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material has been submitted to reopen a claim 
of service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for a right ankle disability.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  By decision dated in May 1982, the Board denied the 
veteran's claim for service connection for a right ankle 
disability.

2.  The evidence added to the record since the May 1982 RO 
denial does not bear directly and substantially upon the 
specific matter under consideration and is not of such 
significance that it must considered in order to fairly 
decide the merits of the claim for service connection for a 
right ankle disability.


CONCLUSIONS OF LAW

1.  The Board decision of May 1982, which denied service 
connection for a right ankle disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1104 
(2004).  

2.  The evidence received since the May 1982 RO decision is 
not new and material to reopen the veteran's claim for 
service connection for a right ankle disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with the Court's ruling in Quartuccio and 
Pelegrini, the veteran was advised of the nature of evidence 
which would substantiate his claim (including documents, lay 
statements, medical reports or other similar evidence); that 
he could provide such evidence himself; and of the 
responsibility for obtaining it, by letter dated in November 
2001, subsequent to receipt of his May 2001 application to 
reopen his previously denied claim.  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to advise the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform the veteran at every stage of 
this case, and the Board finds that the record is ready for 
appellate review.  
The Merits of the Claim

As noted, the veteran is seeking to reopen a claim of service 
connection for a right ankle disorder, last denied in May 
1982.  Having carefully examined the evidence of record in 
light of the veteran's contentions and the applicable law, 
the Board finds that new and material evidence has not been 
submitted to reopen the claim, and the appeal will be denied.

Of record in May 1982, a service medical record dated in June 
1977 reflects that the veteran twisted his right ankle on a 
step.  An x-ray of the ankle indicated that there was soft 
tissue swelling about the lateral mallelous, but no 
accompanying fractures or dislocations were delineated.

A service medical record dated in January 1978 shows that the 
veteran incurred a right ankle fracture, for which he was 
given crutches and given a profile for 10 days.

In May 1982, the RO denied service connection for a right 
ankle disability on the basis that there was no evidence 
showing continuity of the claimed disability or current 
findings regarding a chronic disability.

Of record prior to the current attempt to reopen the claim, 
the veteran has submitted a private orthopedic medical report 
dated in September 1990, generated during the course of 
medical treatment following an August 1990 industrial 
accident.  The veteran was then being treated for injuries 
involving neck, low back, and left hip pain as well as 
headaches.  While the veteran reported to the examining 
physician that he had sustained an injury to his right ankle 
while in the service, the physician included the annotation 
in a section entitled "Military History," and made no 
reference to the in-service treatment as causative of the 
neck, low back, and left hip pain or headaches.  

A July 2001 hospital report from the William Beaumont Army 
Medical Hospital indicates that the veteran underwent surgery 
on his right ankle.  It was reported that the veteran was 
status post an open reduction internal fixation of right 
ankle on May 17, 2001.  The veteran apparently tripped and 
fell on June 30, 2001, sustaining a new fibular fracture 
proximal to the previous plating that was performed.  The 
medical reports do not provide any reference to the veteran's 
military service.  

Presumed credible for the purposes of reopening of the claim, 
the newly submitted, competently rendered evidence is not 
"new and material" within the meaning of the law.  First, 
because the veteran did not appeal the May 1982 decision 
within one year of its notification, it is final and may only 
be reopened upon the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Under applicable 
law, VA must reopen a previously and finally disallowed claim 
when "new and material evidence" is presented or secured with 
regard to that claim.  See Stanton v. Brown, 5 Vet. App. 563, 
566-567 (1993).  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis. 38 
U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

"New" evidence is that which was not previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  

The newly submitted evidence, which consists of private 
medical records, shows that the veteran was treated in May 
2001 and July 2001 for right ankle injuries received on two 
separate occasions.  Although this evidence was not of record 
at the time of the prior final RO denial in May 1982, and is 
considered new, it is not material as there is no competent 
evidence that relates the veteran's right ankle symptoms 
(which appear to be related to falling and tripping) to any 
incident of service.  See Morton v. Principi, 3 Vet. App. 
508, 509 (1992); see also Mingo v. Derwinski, 2 Vet. App. 51, 
53 (1992)(Observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

Accordingly, the additional evidence, when considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the Board concludes 
that evidence received subsequent to the May 1982 RO denial, 
considered in conjunction with the record as a whole, is not 
new and material and the claim for service connection for a 
right ankle disability is not reopened.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a right ankle disability, the 
claim is not reopened, and the appeal is denied.


____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


